Citation Nr: 1819698	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-33 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating higher than 10 percent for osteoarthritis of the first carpometacarpal joint of the left hand, residuals from blast wound to the left thumb (left thumb disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C. granted service connection for left thumb injury, evaluating it as 10 percent disabling.

In September 2008, the Veteran filed his notice of disagreement with the 10 percent evaluation of his left thumb injury, was issued a statement of the case in August 2009, and in September 2009 perfected his appeal to the Board.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2017, the Board remanded the case for a new VA examination to determine the current severity of the Veteran's thumb disability.  Such an examination took place in December 2017.  For the reasons indicated in the discussion below, the examination was adequate and the RO therefore complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Symptoms of the Veteran's left thumb disability do not more nearly approximate a limitation of motion with a gap of more than 2 inches (5.1 cm) between the thumb pad and fingers, with the thumb attempting to oppose the fingers; there is no ankylosis of the left thumb.




CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for left thumb disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5228 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in February 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in January 2018.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations in May 2015 and December 2017.  For the reasons indicated in the discussion below, these examinations are adequate to decide the claim.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board will therefore proceed to the merits of the appeal.
The Veteran asserts that his left thumb disability is entitled to an evaluation higher than the current 10 percent rating.  The Veteran testified during his Board hearing that his thumb was in a constant state of pain which limited its range of motion, and that he was prescribed Ibuprofen to manage his pain.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran's left thumb disability is rated under DC 5228-5010 for limitation of motion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under DC 5228, a 20 percent disability rating is assigned for a gap of more than two inches (5.1 cm) between the thumb and fingers, with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a.

The criteria for evaluating degenerative arthritis are set forth at 38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  The 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id., Note 1.  In addition, the 20 percent and ten percent ratings based on x-ray findings will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024.  Id. at Note 2.

Treatment records from February 2003 indicate that the Veteran suffered from intermittent to chronic ongoing stiffness, pain and burning dysesthesias in his hand.  He had full mobility throughout the hand and full strength on flexion, extension and intrinsic muscle function with no evidence of fasciculation or muscle atrophy.

A June 2005 VA examination report noted that the Veteran suffered from chronic pain in his left hand and wrist which had worsened over the years.  He suffered from nocturnal numbness and tried a splint at night which did not help.  His grip was weaker and he had occasional swelling and his range of motion had diminished intermittently in his fingers and wrist.  Range of motion testing showed that the Veteran was able to approximate the tips of his fingers to the median crease and the thumb to the base of the fifth finger.  He also showed active and passive 90 degrees of flexion in the metacarpophalangeal joints and middle phalangeal joints and 45 in the distal phalangeal joints.  Repetitive motion involving the fingers increased his discomfort, and range of motion of the wrist showed: 70 degrees of dorsiflexion and 70 degrees palmer flexion; 20 degrees of radial; and 30 degrees of ulnar deviation without additional pain on repetitive movement.  The examiner opined that he expected moderate alteration in the Veteran's endurance an in sustaining a grip and moderate incoordination.  He noted that the Veteran had normal x-rays.

A May 2015 disability benefits questionnaire (DBQ) noted that the Veteran reported flare-ups of his left thumb when the weather changes which resulted in a 50 percent reduction in his range of motion.  The examiner reported maximum extension of the left thumb to: metacarpophalangeal (MCP) 0 degrees; interphalangeal (IP) 0 degrees.  Maximum flexion of the left thumb to: MCP 100 degrees; IP 90 degrees. There was no gap between the pad of the thumb and the fingers, and no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  Pain was noted on the examination that did not result in or cause functional loss, but there was no evidence of pain with use of the hand.   The examiner reported that the entire lateral aspect of the left hand was tender, associated with osteoarthritis, first carpometacarpal joint of the left hand.  The examination was not conducted during a flare-up and the examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups stating that there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The examiner noted left hand muscle strength as 4 out of 5 for active movement against some resistance, but was unable to associate weakness of the entire grip to osteoarthritis of carpometacarpal.  The examination report indicated that the Veteran did not have muscle atrophy, or ankylosis, and used a brace on occasion.  Imaging studies indicated degenerative or traumatic arthritis of the left hand. 

A December 2017 DBQ noted that the Veteran complained of constant pain mostly in the thumb which he rated as 8 out of 10 in severity.  The Veteran stated he was told by a hand specialist that he needed a thumb reconstruction.  He reported that activities such as gripping, grasping, and twisting aggravate his thumb pain, and when there is a flare-up, he stated that he does not "even mess with it".  Maximum extension of the left thumb was to: MCP 0 degrees; IP 0 degrees.  Maximum flexion was to: MCP 100 degrees; IP 90 degrees.  There was no gap between the pad of the thumb and the fingers, and no gap between the finger and proximal transverse crease of the hand on maximal finger flexion. Opposition with thumb pain was noted on examination which did not result in or cause functional loss, and there was evidence of pain with use of the left hand.  There was evidence of localized tenderness or pain on palpation of the joint or associated soft tissue on the first carpometacarpal joint and metacarpal phalangeal joint.  The examiner noted that pain, weakness, fatigability and incoordination significantly limited functional ability with flare-ups.  The examiner was able to describe this limitation in terms of range of motion as follows: maximum extension to MCP 0 degrees; IP 0 degrees.  Maximum flexion to: MCP 80 degrees; IP 70 degrees.  The examination report indicated a gap between the pad of the thumb and fingers of 1.5 cm, and no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  Additional contributing factors of disability of the left hand included gripping and grasping.  Muscle strength testing of the left hand was noted to be 4 out of 5 for active movement against some resistance which was due to his left thumb disability.  No muscle atrophy or ankylosis was reported.  The Veteran reported using a brace on occasion for his left thumb disability.  Imaging studies noted degenerative or traumatic arthritis in the left hand including thumb and fingers.  The examination report noted progression of osteoarthritis in the metacarpal carpal joint of the thumb with prominent osteophyte present.  Mild interphalangeal and metacarpal phalangeal degenerative changes were noted in the thumb.  Pain was evident on passive range of motion testing; and when used in non-weight bearing.

Based on the above, a rating in excess of 10 percent under DC 5228 is not warranted for the entire period on appeal for the Veteran's left thumb disability.  His May 2015 DBQ noted no gap between the pad of the thumb and his fingers, while the December 2017 DBQ noted a gap between the pad of the thumb and fingers of 1.5cm.  Moreover, the December 2017 VA examiner estimated the additional loss of motion due to flare-ups, indicating that the additional reduction would be 20 degrees of flexion.  This reflected that the additional limitation was not so significant to result in symptoms more nearly approximating the gap of more than 2 inches between the thumb pad and fingers, and was consistent with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate where the examiner declined to provide an estimate of the degree of additional loss of motion due to flare-ups because such would require resort to speculation).  The examiner also indicated that there was pain on passive range of motion testing, pain when the joint was used in non-weight bearing, and the opposing joint was undamaged.  This was consistent with the requirements of 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016). 

As the evidence of record does not show symptoms more nearly approximating limitation of motion of the left thumb with a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, to include consideration of flare-ups, a 20 percent rating is not warranted under DC 5228.  While the Veteran has complained of constant pain which caused functional limitation with gripping, grasping and twisting, his current 10 percent rating under DC 5228, as with all ratings criteria for muscoskeletal disabilities, contemplates these symptoms of constant pain.
 
A higher rating under DC 5224 for ankylosis of the thumb has also been considered.  However, both the May 2015 and December 2017 DBQs report that the Veteran did not have ankylosis of the left thumb.  There is no other evidence of record that indicates that the Veteran has ankylosis of the left thumb, therefore a higher rating under DC 5224 is not applicable.

Finally, the Board finds that a separate or higher rating is not warranted based upon DC 5003.  Under DC 5003, a 20 percent rating is only warranted when there is evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003.  Here, while degenerative or traumatic arthritis has been noted in the left thumb, there is no evidence that two or more joint groups are affected.  Accordingly, a higher rating of 20 percent is not warranted under DC 5003.  Further, a separate rating would not be warranted as the current rating under 5228 contemplates limitation of motion.

For the foregoing reasons, the preponderance of the evidence is against a higher or separate rating for the Veteran's left thumb disability under DC 5228, 5224 or 5003.  The benefit of the doubt doctrine is therefore not for application, and an initial rating in excess of 10 percent for left thumb disability is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  However, as previously discussed, the Veteran's reports of pain are contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2017); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2017).  In addition, the Veteran's physical limitations are manifestations of his pain and not separate symptoms.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  Thus, the criteria contemplate the symptoms and remand for referral to the Director for extraschedular consideration is not required.

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant, his representative, nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.

ORDER

Entitlement to an initial rating higher than 10 percent for osteoarthritis of the first carpometacarpal joint of the left hand, residuals from blast wound to the left thumb, is denied.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


